 Case 3:17-cv-00108-GPC-MDD Document 984 Filed 03/07/19 PageID.108196 Page 1 of 5




1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
                              UNITED STATES DISTRICT COURT
16                          SOUTHERN DISTRICT OF CALIFORNIA
17   IN RE: QUALCOMM                         No. 3:17-CV-0108-GPC-MDD
     LITIGATION
18                                           QUALCOMM INCORPORATED’S
                                             OBJECTION TO APPLE AND
19                                           THE CMS’ SUMMARY AND
                                             CROSS-REFERENCE TABLE OF
20                                           AGREED-UPON AND DISPUTED
                                             JURY INSTRUCTIONS
21
                                             Judge:   Hon. Gonzalo P. Curiel
22
23
24
25
26
27
28
     QUALCOMM’S OBJECTION TO APPLE AND THE                         Case No. 3:17-CV-0108-GPC-MDD
     CMS’ CROSS-REFERENCE TABLE
 Case 3:17-cv-00108-GPC-MDD Document 984 Filed 03/07/19 PageID.108197 Page 2 of 5




1            Qualcomm objects to Apple’s1 unilateral submission of a “Summary and Cross-
2    Reference Table of Agreed-Upon and Disputed Jury Instructions” (ECF No. 886), which
3    is premature and misrepresents the facts.
4            On February 23, 2019, the parties filed a Joint Submission Regarding Jury
5    Instructions and Verdict Forms (the “February 23 Submission”). (ECF No. 884.) At that
6    time, the parties notified the Court that they “believe that additional efforts to meet and
7    confer can further narrow the issues” and agreed “to submit an update to the Court on
8    March 14, 2019, identifying any additional jury instructions and aspects of the verdict
9    form on which the parties have reached agreement”. (Id. at 1-2.) Apple and Qualcomm
10   further agreed to “work together” to submit—as part of the March 14 update—a chart,
11   jointly or separately, that cross-references the parties’ jury instructions, to aid the Court’s
12   review of the parties’ positions. (Denning Decl. Ex. 1, at 3-4.)
13           On March 1, however, Apple prematurely submitted its own “summary” regarding
14   jury instructions. (ECF No. 886.) Although Qualcomm is reluctant to burden the Court
15   with another filing, we would be remiss not to correct Apple’s misrepresentations. Apple
16   states that “Qualcomm refused” to submit a joint summary. (Id. at 1.) That is not true.
17   On February 25, only two days after the February 23 Submission, Apple changed its
18   position and informed Qualcomm that it intended to submit its own chart to the Court.
19   (Denning Decl. Ex. 1, at 2.) On February 26, Qualcomm reminded Apple of the parties’
20   agreement to make a joint submission on March 14. (Denning Decl. Ex. 1, at 2.) Apple
21   did not respond until Friday, March 1 at 12:29 p.m. PT, when it stated that it was
22   “planning to submit [the] chart today”. (Denning Decl. Ex. 1, at 1.) Approximately an
23   hour later—and without waiting for a response from Qualcomm—Apple filed its
24   “Summary and Cross-Reference Table”. (ECF No. 886.)
25           Pursuant to the parties’ agreement, Qualcomm still intends to continue the meet-
26   and-confer process and to submit a joint update to the Court on March 14, 2019, on jury
27
28     1
           For convenience, “Apple” refers to both Apple Inc. and the Contract Manufacturers.
      QUALCOMM’S OBJECTION TO APPLE AND THE        -1-                  CASE NO. 3:17-CV-0108-GPC-MDD
      CMS’ CROSS-REFERENCE TABLE
 Case 3:17-cv-00108-GPC-MDD Document 984 Filed 03/07/19 PageID.108198 Page 3 of 5




1    instructions and the verdict form, including (i) any additional agreed jury instructions and
2    aspects of the verdict form; (ii) joint or separate charts reflecting the parties’ current
3    positions on proposed jury instructions; and (iii) revised proposed jury instructions and a
4    revised proposed verdict form, as necessary.
5
6
7     Dated: March 7, 2019                    Respectfully submitted,
8
9
10                                            By   /s/ Evan R. Chesler
11                                                 Evan R. Chesler
12
                                              CRAVATH, SWAINE & MOORE
13                                            LLP
                                              Evan R. Chesler (pro hac vice)
14                                            (N.Y. Bar No. 1475722)
                                              echesler@cravath.com
15                                            Keith R. Hummel (pro hac vice)
                                              (N.Y. Bar No. 2430668)
16                                            khummel@cravath.com
                                              Richard J. Stark (pro hac vice)
17                                            (N.Y. Bar No. 2472603)
                                              rstark@cravath.com
18                                            Antony L. Ryan (pro hac vice)
                                              (N.Y. Bar No. 2784817)
19                                            aryan@cravath.com
                                              Gary A. Bornstein (pro hac vice)
20                                            (N.Y. Bar No. 2916815)
                                              gbornstein@cravath.com
21                                            J. Wesley Earnhardt (pro hac vice)
                                              (N.Y. Bar No. 4331609)
22                                            wearnhardt@cravath.com
                                              Yonatan Even (pro hac vice)
23                                            (N.Y. Bar No. 4339651)
                                              yeven@cravath.com
24                                            Vanessa A. Lavely (pro hac vice)
                                              (N.Y. Bar No. 4867412)
25                                            vlavely@cravath.com
                                              Worldwide Plaza
26                                            825 Eighth Avenue
                                              New York, New York 10019
27                                            Telephone: (212) 474-1000
                                              Facsimile: (212) 474-3700
28
      QUALCOMM’S OBJECTION TO APPLE AND THE        -2-                   CASE NO. 3:17-CV-0108-GPC-MDD
      CMS’ CROSS-REFERENCE TABLE
 Case 3:17-cv-00108-GPC-MDD Document 984 Filed 03/07/19 PageID.108199 Page 4 of 5




1
2                                            QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
3                                            David A. Nelson (pro hac vice)
                                             (Ill. Bar No. 6209623)
4                                            davenelson@quinnemanuel.com
                                             Stephen Swedlow (pro hac vice)
5                                            (Ill. Bar No. 6234550)
                                             stephenswedlow@quinnemanuel.com
6                                            500 West Madison St., Suite 2450
                                             Chicago, Illinois 60661
7                                            Telephone: (312) 705-7400
                                             Facsimile: (312) 705-7401
8                                            Alexander Rudis (pro hac vice)
9                                            (N.Y. Bar No. 4232591)
                                             alexanderrudis@quinnemanuel.com
10                                           51 Madison Ave., 22nd Floor
                                             New York, New York 10010
11                                           Telephone: (212) 849-7000
                                             Facsimile: (212) 849-7100
12                                           Sean S. Pak (SBN 219032)
13                                           seanpak@quinnemanuel.com
                                             50 California St., 22nd Floor
14                                           San Francisco, California 94111
                                             Telephone: (415) 875-6600
15                                           Facsimile: (415) 875-6700

16                                           JONES DAY
                                             Karen P. Hewitt (SBN 145309)
17                                           kphewitt@jonesday.com
                                             Randall E. Kay (SBN 149369)
18                                           rekay@jonesday.com
                                             4655 Executive Drive, Suite 1500
19                                           San Diego, California 92121
                                             Telephone: (858) 314-1200
20                                           Facsimile: (858) 345-3178

21                                           Attorneys for Defendant and
                                             Counterclaim-Plaintiff
22                                           QUALCOMM INCORPORATED

23
24
25
26
27
28
     QUALCOMM’S OBJECTION TO APPLE AND THE        -3-                CASE NO. 3:17-CV-0108-GPC-MDD
     CMS’ CROSS-REFERENCE TABLE
 Case 3:17-cv-00108-GPC-MDD Document 984 Filed 03/07/19 PageID.108200 Page 5 of 5




1                                   CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 7, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on March 7, 2019, at New York, New York.
9
                                             By: /s/ Evan R. Chesler
10
                                                   Evan R. Chesler
11                                                 echesler@cravath.com
                                                   Attorneys for Defendant and
12                                                 Counterclaim-Plaintiff
                                                   QUALCOMM
13                                                 INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     QUALCOMM’S OBJECTION TO APPLE AND THE                             CASE NO. 3:17-CV-0108-GPC-MDD
     CMS’ CROSS-REFERENCE TABLE
